Pope, Judge.
Appellant, Raymond A. Joseph, brought this action for partition against his ex-wife, appellee Mary L. Strait Joseph. Appellee answered, counterclaimed, and made a motion to dismiss the action for failure to state a claim upon which relief could be granted. Appellant filed a motion for summary judgment as to the counterclaim. On April 29, 1982 the trial court granted appellee’s motion to dismiss and also granted appellant’s motion for summary judgment. On May 7,1982 appellant filed a motion to reconsider the trial court’s order of April 29, 1982. On July 15,1983 the trial court denied appellant’s motion to reconsider, and appellant brought this appeal on August 8, 1983.
A litigant must file a notice of appeal within thirty days of the entry of the appealable decision or judgment of which he complains, unless a motion for new trial, a motion in arrest of judgment, or a motion for judgment notwithstanding the verdict has been filed. OCGA § 5-6-38 (Code Ann. § 6-803). “The failure to file notice of appeal within the time required by statute is one of the statutory grounds for dismissal of the appeal.” Ellis v. Continental Ins. Co., 141 Ga. App. 809 (234 SE2d 377) (1977); OCGA § 5-6-48(b)(l). “A motion for reconsideration is not one of the three statutory motions which extend the time of filing of the notice of appeal. [Cits.]” Littlejohn v. Tower Assocs., 163 Ga. App. 37, 38 (293 SE2d 33) (1982). Therefore, it is clear that appellant failed to file the requisite notice of appeal in a timely fashion and the appeal must be dismissed.

Appeal dismissed.


Quillian, P. J., and Sognier, J., concur.

*895Decided February 21, 1984.
William G. Schwall, for appellant.
Mary L. Strait Joseph, pro se.